Citation Nr: 0718053	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-41 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the cervical spine disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the headaches disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from October 1983 
to December 1987.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In his February 2003 notice of disagreement (NOD), the 
appellant stated that he was seeking service connection for 
leg and shoulder disorders, claimed as secondary to his 
cervical spine and lumbar spine disabilities.  As it does not 
appear that the RO has issued a rating decision on these 
claims, the matter is REFERRED to the RO for appropriate 
action.

In an April 2004 written communication, the appellant 
withdrew his claim for an increased evaluation for his lumbar 
spine disability.  Therefore, the Board finds that the appeal 
of the lumbar spine increased rating claim has been 
withdrawn.  See 38 C.F.R. § 20.204.

The appellant appealed the initial noncompensable evaluation 
assigned to the headache disability when service connection 
was granted.  The appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted (April 14, 2003).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

After the appellant disagreed with the noncompensable initial 
headache disability evaluation, the RO increased the rating 
to 10 percent, effective from April 14, 2003; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues on appeal are as set out on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued a Supplemental Statement of the Case (SSOC) in 
May 2006.  The RO then transferred the claims file to the 
Board in September 2006.  In December 2006, the appellant 
submitted additional evidence that appears to be relevant to 
the issues on appeal directly to the Board.  However, the 
appellant did not provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

The appellant underwent a VA medical examination in July 
2002; the examiner did not review the claims file.  The 
appellant underwent another VA medical examination in April 
2005, with an addendum in June 2005.  The claims file was not 
reviewed by the examiner on either occasion.  As the medical 
opinions of record were based on incomplete medical records, 
they are of little or no probative value.  See Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
In addition, there is no medical opinion of record 
delineating whether the appellant's current cervical spine 
degenerative disc pathology is part and parcel of the 
cervical spine disability.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 2001, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic and neurological examinations.  
The examination of the appellant's neck 
is for the purpose of evaluating the 
nature, severity and extent of his 
cervical spine disability and the 
neurological examination is to ascertain 
the nature, severity and extent of his 
headache disability as well as his 
cervical spine disability.  The entire 
claims file should be reviewed by the 
examiners in conjunction with the 
examinations.  All necessary tests, 
including x-rays, should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  All pertinent x-ray, CT scans 
and MRI results should be discussed.  
After examining the veteran and reviewing 
his claims file, the examiners must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

In particular, the examiners should 
identify objective manifestations 
attributable to the appellant's service-
connected cervical spine and headache 
disabilities.  The examiners should note 
the range of motion for the cervical 
spine in degrees and should state what is 
considered normal range of cervical spine 
motion.  The examiners should record 
whether the cervical spine exhibits 
weakened movement, excess fatigability, 
or incoordination; and if so, they should 
describe the nature and severity thereof.  
Any musculoskeletal and neurologic 
dysfunction involving the cervical spine 
should be described in detail.  If 
degenerative disc disease is present, the 
examiners must state whether or not there 
is an etiologic relationship between the 
cervical degenerative disc disease and 
service or any service-connected 
disability.

The examiners should describe to what 
extent, if any, the appellant has any 
cervical spine deformity, any 
degenerative changes, an altered grip or 
reduced function in the upper body due to 
a service-connected disability.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiners should be 
requested to describe whether any 
reported pain significantly limits the 
function of the appellant's neck during 
flare-ups or when the neck is used 
repeatedly.  Any limitation of neck 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  

The examiners are requested to specify 
the frequency and duration of any 
"periodic flareups" and the effect the 
service-connected neck disability has 
upon appellant's daily activities.  The 
neurological examiner should identify 
symptoms due to disc syndrome in the neck 
and describe the nerve(s) affected, or 
seemingly affected by any documented 
nerve root compression.  The symptoms 
should be characterized as causing mild, 
moderate or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected.  The 
neurologist is also requested to specify 
the frequency and duration of the 
appellant's headaches and the effect they 
have upon his daily activities.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected neck and 
headaches disabilities should be 
described in detail (e.g., any lifting 
restrictions).  

Each examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  Upon receipt of any VA physician 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


